Case 2:20-cv-08243-DSF-AFM Document 11 Filed 12/11/20 Page 1 of 1 Page ID #:190




                    UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA

   MENGCHU WANG                         CASE NO.
                                        2:20−cv−08243−DSF−AFM
               Plaintiff(s),
         v.                              Order to Show Cause re
   U.S. CITIZENSHIP AND                  Dismissal for Lack of
   IMMIGRATION SERVICES, et al.          Prosecution

              Defendant(s).




       Generally, defendants must answer the complaint within 21 days after
     service or 60 days if the defendant is the United States. Fed. R. Civ. P.
     12(a)(1).
        In this case, U.S. Citizenship and Immigration Services and Tracy Renaud
     failed to plead or otherwise defend within the relevant time. The Court orders
     plaintiff to show cause in writing on or before December 28, 2020 why the
     claims against the non-appearing defendant(s) should not be dismissed for
     lack of prosecution. Failure to respond to this Order may result in sanctions,
     including dismissal for failure to prosecute.

       IT IS SO ORDERED.

   Date: December 11, 2020                   /s/ Dale S. Fischer
                                            Dale S. Fischer
                                            United States District Judge
